IN THE
                                 TENTH COURT OF APPEALS



                                         No. 10-16-00060-CV

                                        IN RE JANA BOOTH


                                         Original Proceeding



                                                 ORDER

          Relator has filed a “joint or unopposed motion to dissolve temporary stay,”

asserting that ongoing events that have occurred since the parties’ unsuccessful

mediation necessitate the need to file an “emergency motion and/or request for a

temporary restraining order.”1 The motion asserts that the “events …, if true, raise

serious and immediate questions that need consideration by the trial court.”

          The motion is granted in part. The stay of all proceedings in the trial court is lifted,

except that the trial court is stayed from entering a final judgment in the case below until

further order of this Court.




1
    The motion also states that this recent issue may render this original proceeding moot.
        If at any point the alleged emergency proceedings render moot this original

proceeding, Relator’s counsel is ordered to immediately advise the Court of that fact in

writing.



                                               PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 9, 2016
Do not publish




In re Booth                                                                       Page 2